Citation Nr: 0834330	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  04-25 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.  

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from August 2003 and March 2005 rating decisions of a 
Department of Veteran's Affairs (VA) Regional Office (RO) 
that granted service connection and awarded a 10 percent 
disability rating for PTSD, effective December 13, 2002, and 
denied entitlement to a TDIU rating.  A June 2004 rating 
decision increased the disability rating assigned for the 
PTSD disability, from 10 to 50 percent disabling, effective 
December 13, 2002.  As the rating assigned is less than the 
maximum available rating, the claim for increase remains on 
appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The veteran 
testified at a hearing before the Board in April 2007.  

In an August 2007 decision, the Board denied the veteran's 
claims for an increased initial rating for PTSD and 
entitlement to a TDIU rating.  The veteran appealed the Board 
decision to the United States Court of Appeals for Veterans 
Claims.  Pursuant to a Joint Motion for Remand, an April 2008 
Order of the Court remanded the claims for readjudication in 
accordance with the Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In July 2008, the veteran submitted additional medical 
evidence showing both that his PTSD had increased in severity 
and that he was unable to maintain gainful employment.  
However, he did not specifically state that he was submitting 
the evidence with a waiver of the initial review of that 
evidence by the RO as required by 38 C.F.R. § 20.1304 (2007).  
Since the new evidence indicates the possible need for 
additional development, and since a supplemental statement of 
the case pertaining to that evidence was not issued which 
considered that evidence, the claims must be referred back to 
the RO.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 
(2007).   

Additionally, VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion only when 
it is deemed necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Regarding the veteran's claim for an increased initial rating 
for PTSD, the veteran was last afforded a VA examination in 
February 2005.  When available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the 
veteran's examination is not unduly remote, the veteran 
indicated in a July 2008 statement through his representative 
that his condition had worsened since the date of the latest 
examination and continued to worsen.  Because there may have 
been a significant change in the veteran's condition, the 
Board finds that a new examination is in order.

With respect to the veteran's claim for entitlement to a TDIU 
rating, the Board notes that although the veteran has 
undergone VA examinations regarding the degree to which his 
service-connected disabilities affected his ability to remain 
gainfully employed, no medical professional has ever provided 
an opinion as to whether or not the veteran's service-
connected disabilities, without consideration of his non-
service-connected disabilities, precluded his ability to 
obtain or maintain employment.  Because a VA examiner has not 
specifically opined as to whether or not the veteran is 
unable to obtain or maintain gainful employment due to his 
service-connected disabilities alone, the Board finds that an 
examination and opinion addressing this issue is necessary in 
order to fairly decide the merits of the veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a 
psychiatric examination to determine 
the current severity of his 
service-connected PTSD.  The claims 
folder should be reviewed by the 
examiner and the examination report 
should note that review.
 
2.  Schedule the veteran for an 
examination to ascertain the impact of 
his service-connected disabilities on 
his unemployability.  The examiner must 
evaluate and discuss the effect of all 
of the veteran's service-connected 
disabilities, both singly and jointly, 
on the veteran's employability.  The 
examiner should opine as to whether it 
is at least as likely as not (50 
percent or greater probability) that 
the veteran's service-connected 
disabilities (PTSD, diabetes mellitus, 
and hypertension), without 
consideration of his non-service-
connected disabilities, render him 
unable to secure or follow a 
substantially gainful occupation.  The 
claims folder should be reviewed by the 
examiner and the examination report 
should note that review.

3.  Then, readjudicate the claims for 
an increased initial rating for PTSD 
and entitlement to a TDIU rating, 
including whether referral of the TDIU 
claim to the appropriate department 
officials under 38 C.F.R. § 4.16(b) for 
extraschedular consideration is 
warranted.  If any decision remains 
adverse to the veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

